In re Bieniemy, Troy; — Plaintiff(s); applying for supervisory and/or remedial writ; *1065Parish of Orleans, Criminal District Court, Div. “C”, No. 356-036; to the Court of Appeal, Fourth Circuit, No. 93KA-0710.
Granted. The Clerk of the Court of Appeal, Fourth Circuit and relator’s attorney of record, Anne Turissini, are directed to cooperatively make available to relator a copy of the record on appeal for the purpose of relator’s preparation of a supplemental pro se brief.
DENNIS, J., not on panel.